Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
2.	The information disclosure statement (IDS) submitted on 6/16/2022 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Response to Amendment
3.	Claims 1-3, 5, 7, 12 and 16-17 are amended. Claims 4 and 15 are cancelled. Claims 1-3, 5-14 and 16-18 are pending.

Response to Arguments
Applicant’s arguments, filed on 8/16/2022, with regards to claims 1, 7 and 12 have been fully considered but they are not persuasive. The applicant asserts that Novlan does not teach or suggest: “receive second downlink signaling indicating that at least a portion of the resource corresponding to the resource release is being reclaimed; update scheduling of the parent-controlled resource based at least in part on the second downlink signaling”.  Examiner respectfully disagrees.

	Novlan teaches, as illustrated in Fig. 10,  that the parent node device sends scheduling data to the integrated access and backhaul (IAB) node device, the scheduling data corresponding to a frame structure comprising upload subframes and download subframes [Step 1002 can represent a first DL signaling to the IAB node]. In step 1004, the parent node device, determines that a resource corresponding to the scheduling data is adaptable [Available and can be re-used (reclaimed)]. In a subsequent step [Step 1006], the parent node device sends, to the integrated access and backhaul node device, a frame structure coordination indication [Mapped to the second signaling] that indicates to the integrated access and backhaul node device that at least part of the scheduling data is adaptable. The determination includes determining, at the parent node device, that the resource corresponding to the scheduling data is adaptable [The portion of resources corresponding to the scheduling data is adaptable, which means it is available for re-claiming and re-using] Sending the frame structure coordination indication can comprise sending information that frees the resource corresponding to the scheduling data. Sending the frame structure coordination indication can comprise sending a frame structure coordination message specifying reconfiguration information that modifies the scheduling data and frame structure corresponding to the scheduling data [Therefore, scheduled resources are updated according to the frame structure coordination indication(Second Signaling)] (See Novlan; Par. [69]-[72] and Fig. 10)

	Figure 11 and corresponding disclosure describes the same teachings as described above. Operation 1106 of Fig. 11, comprises that in response to receiving a frame structure coordination message [Second Signaling] from the parent node device indicating that a portion of the scheduling data is adaptable, adapting the frame structure into a modified frame structure. Operation 1108 comprises communicating second data based on the modified frame structure [Including modified scheduling resources] (See Novlan; Par. [73]-[74] and Fig. 11).

Therefore, and for the reasons set above,  Novlan teaches the claimed invention.  The rejection of claims 1-3, 5-14 and 16-18 is sustained.
Claim Rejections - 35 USC § 102
4.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


5.	Claim(s) 1-3, 5-14 and 16-18 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Novlan et al. (US Pub. No. 2019/0349079 A1).

Regarding claim 1, Novlan discloses an apparatus for wireless communication by an access node (See Novlan; Fig. 1; IAB node 106 and Par. [62]), 2comprising: 3a processor (See Novlan; Fig. 13; 1404 and Par. [62]), 4memory in electronic communication with the processor (See Novlan; Fig. 13; 1406 and Par. [62]); and 5instructions stored in the memory and executable by the processor (See Par. [62] of Novlan for a reference to the memory stores instructions that, when executed by the processor, facilitate the performance of operations) to cause the 6apparatus to: 

7receive downlink signaling indicating a resource release for a resource 8of a first link configured between a parent access node and the access node (See Par. [23], [42], [60], [72] of Novlan for a reference to the parent node send a dynamic frame structure coordination (DFSC) message to an IAB node to free unused resources (Release resources). The DFSC can be indicated by reserved fields in a DCI [Downlink] message), and 9indicating timing information corresponding to the resource release (See Par. [48], [52]-[54] of Novlan for a reference to the DFSC message includes a parameter that indicates the index and time duration for the available [Released] and used resources); 

10schedule a parent-controlled resource corresponding to the resource of 11a second link configured between the access node and a child access node based at 12least in part on the downlink signaling and the timing information (See Par. [23], [69]-[72] of Novlan for a reference to scheduling, by the parent node, an IAB node (Child access node), by reconfiguring a modified frame structure of resources based on the semi-static frame structure and based on the freed (released) resources that can be used by the IAB for communication); and 

receive second downlink signaling indicating that at least a portion of the resource corresponding to the resource release is being reclaimed (See Par. [69], [73] and Fig. 10-11 of Novlan for a reference to the parent node device sends, to the integrated access and backhaul node device, a frame structure coordination indication [Mapped to the second signaling] that indicates to the integrated access and backhaul node device that at least part of the scheduling data is adaptable, and that the resource corresponding to the scheduling data is adaptable [which means it is available for re-claiming and re-using]); 

update scheduling of the parent-controlled resource based at least in part on the second downlink signaling (See Par. [72]-[74] and Fig. 10-11 of Novlan for a reference to that in response to sending the frame structure coordination indication indicating that a portion of the scheduling data is adaptable, adapting the frame structure into a modified frame structure, and communicating second data based on the modified frame structure [Including modified scheduling resources])

13communicate with the child access node via the parent-controlled resource based at least in part on the updated scheduling (See Par. [62], [73]-[74] and Fig. 10 & 11 of Novlan for a reference to that based on the semi-static frame structure received from the parent node (Fig. 9; 904), and based on the modified frame structure, including the freed (released) resources (Fig. 9; 912), data is communicated with the non-parent (child) node [See Step 1108 of Fig. 11] ).


1	 Regarding claim 2, Novlan discloses wherein the instructions to receive the first 2downlink signaling further are executable by the processor to cause the apparatus to: 

3receive the first downlink signaling indicating the timing information that indicates 4a single time period for the resource release (See Par. [42], [52]-[54], [60], of Novlan for a reference to the parent node send a dynamic frame structure coordination (DFSC) message to an IAB node to free unused resources (Release resources). The DFSC message includes a parameter that indicates the index and time duration for the available [Released] and used resources).  




1	 Regarding claim 3, Novlan discloses wherein the instructions to receive the first 2downlink signaling further are executable by the processor to cause the apparatus to: 

3receive the first downlink signaling indicating the timing information that indicates 4a semi-persistent time period for the resource release (See Par. [57], of Novlan for a reference to the resources can be indicated for consecutive slots over a configurable period of time via semi-persistent scheduling/resource allocation within the received DFSC message).  


Regarding claim 5, Novlan discloses  1		wherein the instructions are further 2executable by the processor to cause the apparatus to: 
3transmit an uplink message indicating that at least a the portion of the resource 4corresponding to the resource release is not being used (See Par. [44] and Fig. 6 of Novlan for a reference to the IAB UE can send a DFSC request message to indicate the available/requested resources. The DFSC request may be a physical uplink control channel message).  


Regarding claim 6, Novlan discloses 1		wherein the uplink message is a physical 2uplink control channel message or an uplink medium access control message (See Par. [44] and Fig. 6 of Novlan for a reference to the DFSC request may be a physical uplink control channel message).  


Regarding claim 7, Novlan discloses an apparatus for wireless communication by an access node (See Novlan; Fig. 1; IAB node 106 and Par. [62]), 2comprising: 3a processor (See Novlan; Fig. 13; 1404 and Par. [62]), 4memory in electronic communication with the processor (See Novlan; Fig. 13; 1406 and Par. [62]); and 5instructions stored in the memory and executable by the processor (See Par. [62] of Novlan for a reference to the memory stores instructions that, when executed by the processor, facilitate the performance of operations) to cause the 6apparatus to: 

7indicate, in uplink signaling, a request to use a parent-controlled resource (See Par. [44]-[45] and Fig. 6 of Novlan for a reference to a DFSC request message is sent from the UE to the parent node [Uplink signaling] for requesting resources to be reserved for DL/UL transmission by the IAB or the parent node [Block 658]); 

8receive downlink signaling indicating a resource release for a resource 9of a first link configured between a parent access node and the access node based at least in 10part on the request (See Par. [23], [42], [60], [72] of Novlan for a reference to the parent node send a dynamic frame structure coordination (DFSC) message to an IAB node to free unused resources (Release resources). The DFSC can be indicated by reserved fields in a DCI [Downlink] message); 

11schedule the parent-controlled resource corresponding to the resource 12of a second link configured between the access node and a child access node based at least in 13part on the downlink signaling (See Par. [23], [69]-[72] of Novlan for a reference to scheduling, by the parent node, an IAB node (Child access node), by reconfiguring a modified frame structure of resources based on the semi-static frame structure and based on the freed (released) resources that can be used by the IAB for communication); and 

14communicate with the child access node via the parent-controlled 15resource based at least in part on the scheduling (See Par. [62], [73] and Fig. 9 & 11 of Novlan for a reference to that based on the semi-static frame structure received from the parent node (Fig. 9; 904), and based on the modified frame structure, including the freed (released) resources (Fig. 9; 912), data is communicated with the non-parent (child) node).  


Regarding claim 8, Novlan discloses  1		wherein the instructions to indicate the 2request further are executable by the processor to cause the apparatus to: 

3transmit the request as a physical uplink control channel message, an uplink 4medium access control message, or a radio resource control message (See Par. [44] and Fig. 6 of Novlan for a reference to the DFSC request may be a physical uplink control channel message).  


1 Regarding claim 9, Novlan discloses wherein the instructions to indicate the 2request further are executable by the processor to cause the apparatus to: 

3transmit at least one of a traffic load indicator or a resource utilization 4 indicator to indicate the request (See Par. [44]-[45], [58] of Novlan for a reference to the DFSC request sent to the parent node can utilize the available/requested resources).  


1 Regarding claim 10, Novlan discloses wherein the instructions to schedule the 2parent-controlled resource further are executable by the processor to cause the apparatus to: 

3schedule a plurality of distributed units of the access node based at least in part 4on the downlink signaling (See Par. [23], [45], [69]-[72] of Novlan for a reference to scheduling, by the parent node, an IAB node (Child access node), by reconfiguring a modified frame structure of resources based on the semi-static frame structure and based on the freed (released) resources that can be used by the IAB for communication).  


1 Regarding claim 11, Novlan discloses wherein the instructions to schedule the 2parent-controlled resource further are executable by the processor to cause the apparatus to: 

3identify a subset of a plurality of distributed units of the access node to which 4the downlink signaling corresponds (See Par. [64] of Novlan for a reference to configuring a first and a second distributed unit (DUs) of the parent node to which the DFSC signal corresponds; and 
5schedule the subset of the plurality of distributed units of the access node 6based at least in part on the downlink signaling (See Par. [23], [45], [69]-[72] of Novlan for a reference to scheduling, by the parent node, an IAB node (Child access node), by reconfiguring a modified frame structure of resources based on the semi-static frame structure and based on the freed (released) resources that can be used by the IAB for communication).  


Regarding claim 12, Novlan discloses an apparatus for wireless communication by an access node (See Novlan; Fig. 1; IAB node 106 and Par. [62]), 2comprising: 3a processor (See Novlan; Fig. 13; 1404 and Par. [62]), 4memory in electronic communication with the processor (See Novlan; Fig. 13; 1406 and Par. [62]); and 5instructions stored in the memory and executable by the processor (See Par. [62] of Novlan for a reference to the memory stores instructions that, when executed by the processor, facilitate the performance of operations) to cause the 6apparatus to:

7establish a first link between the parent access node and a child access 8node (See Par. [62], [73] and Fig. 9 & 11 of Novlan for a reference to establishing the communication of semi-static frame received, by the child node, from the parent node [Fig. 9; 404]); 

receive, in uplink signaling via the first link, an indication of a request for a parent-controlled resource of the child access node (See Par. [44]-[45] and Fig. 6 of Novlan for a reference to a DFSC request message is sent from the UE to the parent node [Uplink signaling] for requesting resources to be reserved for DL/UL transmission by the IAB or the parent node [Block 658]);

9determine to release a resource of the first link that corresponds to the parent-controlled resource of the child access node (See Par. [23], [69]-[72] of Novlan for a reference to scheduling, by the parent node, an IAB node (Child access node), by reconfiguring a modified frame structure of resources based on the semi-static frame structure and based on the freed (released) resources that can be used by the IAB for communication); 

11transmit downlink signaling indicating release of the resource based at least in part on the indication (See Par.  [42]-[45], [60], [72] and Fig. 6 of Novlan for a reference to the parent node send a dynamic frame structure coordination (DFSC) message to an IAB node to free unused resources (Release resources).  An updated DFSC (See Fig. 6; block 660) with a subset of available resources from the set of requested resources).  


Regarding claim 13, Novlan discloses  1		wherein the instructions to transmit the 2downlink signaling further are executable by the processor to cause the apparatus to: 
3transmit the downlink signaling indicating timing information for the release 4of the resource (See Par. [42], [52]-[54], [60], of Novlan for a reference to the parent node send a dynamic frame structure coordination (DFSC) message to an IAB node to free unused resources (Release resources). The DFSC message includes a parameter that indicates the index and time duration for the available [Released] and used resources), wherein the timing information indicates a single time period or a semi- 5persistent time period for the resource release (See Par. [57], of Novlan for a reference to the resources can be indicated for consecutive slots over a configurable period of time via semi-persistent scheduling/resource allocation within the received DFSC message).  


1 	Regarding claim 14, Novlan discloses wherein the instructions are further 2executable by the processor to cause the apparatus to: 3transmit second downlink signaling indicating that at least a portion of a 4 resource corresponding to the resource release is being reclaimed (See Par. [23], [42], [60], [72] of Novlan for a reference to the parent node send a dynamic frame structure coordination (DFSC) message to an IAB node to free unused resources (Release resources). The DFSC can be indicated by reserved fields in a DCI or MAC CE message).  


1 	Regarding claim 16, Novlan discloses wherein the instructions to receive the 2indication of the request further are executable by the processor to cause the apparatus to: 

3receive the request as a physical uplink control channel message, an uplink 4medium access control message, or a radio resource control message (See Par. [44] and Fig. 6 of Novlan for a reference to the DFSC request may be a physical uplink control channel message).  


1 	Regarding claim 17, Novlan discloses wherein the instructions to receive the 2indication of the request further are executable by the processor to cause the apparatus to: 

3receive at least one of a traffic load indicator or resource utilization indicator 4to indicate the request (See Par. [44]-[45], [58] of Novlan for a reference to the DFSC request sent to the parent node can utilize the available/requested resources), wherein transmitting the downlink signaling is based at least in part on 5receiving the traffic load indicator or the resource utilization indicator (See Par. [23], [45], [69]-[72] of Novlan for a reference to scheduling, by the parent node, an IAB node (Child access node), by reconfiguring a modified frame structure of resources based on the semi-static frame structure and based on the freed (released) resources that can be used by the IAB for communication).  


1 	Regarding claim 18, Novlan discloses wherein the instructions are further 2executable by the processor to cause the apparatus to: 3transmit a semi-static resource pattern of the parent access node to the child access node (See Par. [35]-[37] and Fig. 2 & 3 of Novlan for a reference to DL/UL frame structure can be semi-statically configured based on the hop order using an RRC signaling from the parent/Donor IAB node via the relay nodes).






Conclusion
6. 	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
	Yan et al. (US. Pub. No. 2020/0229244 A1) discloses a random access method and apparatus. 
Chang et al. (US. Pub. No. 2016/0165572 A1) discloses a method of transmission scheme switch, a UE and a base station in a transmission process of small data packets.
Luft et al. (US. Pub. No. 2019/0268766 A1) discloses wearable devices having a capability for connection to a mobile communications network.

7.	Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

8.	Any inquiry concerning this communication from the examiner should be directed to RASHA FAYED whose telephone number is (571) 270-3804. The examiner can normally be reached on M-F 8:00AM-4:30PM.
	If attempts to reach the examiner by telephone are unsuccessful, the supervisory Examiner, Un Cho can be reached on (571)272-7919.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/R.K.F/Examiner, Art Unit 2413

/UN C CHO/Supervisory Patent Examiner, Art Unit 2413